08/03/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0660


                                      DA 21-0660
                                   _________________

TAI TAM, LLC,

             Plantiff and Appellant,

      v.
                                                                   ORDER
MISSOULA COUNTY, acting by and through
its BOARD OF COUNTY COMMISSIONERS,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John W. Larson, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 3 2022